DETAILED ACTION
Status of Claims 
This is a second Non-Final office action on the merits in response to the application in response to the Appeal Brief filed on 8/31/21. 

Claims 1, 3, 6, 8-9, 11-12, 14-15, 17-19, and 21-28 are currently pending and have been examined. 

2a.          In view of the appeal brief filed on August 31st, 2021, PROSECUTION IS HEREBY REOPENED.  Please see the amended 103 rejections as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 103 filed 8/31/21 have been fully considered but they are not persuasive. 
On pages 9-19 of the provided remarks, Applicant argues the cited references do not disclose the claim limitations. Beginning on page 9, Applicant argues “Vronay, Hullot, and Beebe fail to teach, suggest, or otherwise disclose each and every element of independent claims 1, 8, and 17.” Specifically, Applicant argues that the cited references “fail to teach, suggest, or otherwise disclose determining a future time period to display a particular calendar based on monitored past user interactions.” Examiner now cites Senanayake (U.S 2013/0311411 A1) to address the determination of a future time period 
On page 14 of the provided remarks, Applicant argues that ‘Vronay, Hullot, and Beebe also fail to teach, suggest, or otherwise disclose determining monitored user interactions relate to a particular calendar’. Specifically on pages 14-15, Applicant argues that “Vronay fails to teach, suggest, or otherwise disclose “determining that the one or more user interactions relate to the first calendar within the plurality of calendars.” Examiner asserts that Vronay does disclose the determination of one or more user interactions relating to a first calendar. Specifically in paragraphs 0023 the system activity monitor of the calendar-based interface system monitoring user activity on a user-operated computer. Additionally in paragraph 0033, the calendar user interface system utilizes information determined by the similarity and chunking system to display different level of time-based information relating the user-computer activities and files. Also in paragraph 0044, the overview calendar-based user interface is rendered with different amounts of time-related information according to the period of time being displayed. Therefore, Vronay discloses the determination of one or more user interactions relating to a first calendar. 
Applicant argues on page 15 that secondary reference Hullot “is limited to disclosing a relationship between a status (e.g., a check mark or no check mark) associated with a calendar in the toggle or control interface of the calendar system itself and a display of events of that calendar….Hullot does not teach, suggest, or otherwise disclose determining a relationship of monitored user interactions with first and second applications with a particular calendar (e.g., a first calendar) of a plurality of calendars.”  
On pages 16-18 of the provided remarks, Applicant argues that “There was no motivation to combine Vronay, Hullot, and Beebe as asserted in the Office action.” Examiner asserts that this argument is now moot due to the 103 rejection below combining the following references: Vronay, Hullot, and Senanayake.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-9, 11, 14-15, 17-18, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronay (U.S 2003/0156138 A1) in view of Hullot (U.S 2004/0109025 A1) in view of Senanayake (US 2013/0311411 A1).

Regarding Claim 1, Vronay discloses the following:
A computer-implemented method of selectively displaying one or more calendars, the method comprising [see at least Paragraph 0066 for reference to the computer-implemented calendar-based interface method for providing computer users with a calendar-based view of activities and file-actions; Figure 12 and related text regarding the computer-implemented calendar-based interface method]
monitoring one or more user interactions with a first application and a second application over a monitored period of time [see at least Abstract for reference to the calendar-based interface system utilizing system-wide monitoring of the user; Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0026 for reference to Table 1A which lists information that may be obtained by the system activity monitor and stored in the calendar system database including ‘web items’ including ‘Applications’ use; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Figure 12 and related text regarding item 1202 ‘Automatically monitor user activity’]
determining that the one or more user interactions relate to the first calendar [see at least Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Paragraph 0069 for reference to the indication that a calendar-based user interface being accessed or opened; Figure 
based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period [see at least Paragraph 0028 for reference to the calendar based interface system including a similarity or association system that determines a degree of similarity or association between at least a pair of objects and returns a ranking between the objects; Paragraph 0030 for reference to the similarity system associating weight to one or more similarities; Paragraph 0031 for reference to the similarity system associating relative importance of certain objects based on user interaction; Paragraph 0032 for reference to the chunking system using the degrees of similarity to group items into chunks based on criteria; Paragraph 0033 for reference to the calendar user interface system utilizing information stored within the database as well as information determined by the similarity and chunking system to display different levels of time-based information relating the user computer activities and files]
based at least in part on the rule, selecting the first calendar for display over the display period
causing a display of the first calendar for the display period [see at least Paragraph 0072 for reference to the context-based calendar user interface being rendered on a computer display screen based on the discerned user context; Figure 12 and related text regarding item 1212 ‘Render Context-Based Calendar User Interface] 
While Vronay discloses the limitations above, it does not disclose the receiving an indication to configure a plurality of calendars, including a first calendar and a second calendar, wherein each calendar is associated with one or more events. It also does not disclose determining that the user interactions relate to a first calendar within a plurality of calendars. 
However, Hullot discloses the following:
receiving an indication to configure a plurality of calendars, including a first calendar and a second calendar, wherein each calendar is associated with one or more events [see at least Paragraph 0024 for reference to the computer program having a user interface allowing the user to interface with two or more calendars; Paragraph 0029 for reference to the present invention enabling a user to manage all of the required calendars using a computer program having a single user interface]
determine that the user interactions relate to a first calendar within a plurality of calendars [see at least Paragraph 0028 for reference to the user interface indicating to the user that the toggle is activated when a tick or check mark appears next to the name of the calendar; Examiner notes toggle activation as ‘monitoring user interaction with at least one calendar’; Figures 1-3 and related text regarding 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the configuration of multiple calendars of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008). 

While the combination of Vronay and Hullot disclose the limitations above, they do not disclose based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time.
However, Senanayake discloses the following:
monitoring one or more user interactions with a first application and a second application over a monitored period of time
determining that the one or more user interactions relate [see at least Paragraph 0068 for reference to the system using a contextual model storing information relation to real-time interactions with the computing device by using short-term and long-term memory to organize past interactions according to their temporal proximity to the current interaction context; Paragraph 0083 for reference to the contextual model being accessed to determine previous interactions that may be relevant to the current interaction context and/or to determine previous interactions that may be appropriate or useful for predicting next interactions or next interaction pipelines] 
based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time [see at least Paragraph 0051 for reference to based on previously executed sequences of interactions, probabilistic data, previously defined templates or rules, etc., the system concluding that the user's probable next actions relate directly to content that was viewed very recently by the user on the computing device; Paragraph 0051 for reference to the system generating one or more of the following predicted interactions: (a) follow a hyperlink to a web address contained in a recently viewed document (e.g. email); (b) conduct a web search on a recently viewed phrase (or image); or (c) visit a Social media site to access information about a person whose name or address was recently viewed (e.g. the addressee or sender of an email); Paragraph 0058 for reference to illustrative interactive rules knowledge store including data that may be used by the interactive accelerator to 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rule generation of the display period of a calendar of Vronay to include the rule generation for the display period of applications of Senanayake. Doing so would provide the capabilities needed to fully appreciate the bigger picture of the person’s current experience and use that understanding to improve the human-device interface, as stated by Senanayake (Paragraph 0004). 
Claim 6
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 6, Vronay discloses the following: 
the one or more user interactions comprise two or more of: a user interaction with an event associated with a calendar; a user interaction with a search engine; a user interaction with a messaging application; a user interaction with a customer relationship management application; a user interaction with a line-of-business application; and a user interaction with a productivity application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages), files, or web items (i.e. web pages, streaming items, and applications)] 
Claim 8
Regarding Claim 8, Vronay discloses the following: 
A computing system, comprising: at least one processor; and at least one memory storing computer-executable instructions that when executed by the processor cause the computing system to [see at least Paragraph 0073 for reference to the acts of the system using a CPU of electrical signals representing data bits which causes a resulting transformation or reduction of the electrical Signal representation, and the maintenance of data bits at memory locations in a memory system to thereby reconfigure or otherwise alter the computer system operation, as well as other processing of signals] 
monitor a number of user interactions with a first application and a second application over a monitored time period [see at least Abstract for reference to the calendar-based interface system utilizing system-wide monitoring of the user; Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0026 for reference to Table 1A which lists information that may be obtained by the system activity monitor and stored in the calendar system database including ‘web items’ including ‘Applications’ use; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Figure 12 and related text regarding item 1202 ‘Automatically monitor user activity’]   
determine the number of user interactions during the monitored time period is greater than or equal to a threshold [see at least Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0067 for reference 
based on the number of user interactions being greater than or equal to the threshold and the monitored user interactions being related to the first calendar
generating a rule for display of the first calendar during a display period [see at least Paragraph 0028 for reference to the calendar based interface system including a similarity or association system that determines a degree of similarity or association between at least a pair of objects and returns a ranking between the objects; Paragraph 0030 for reference to the similarity system associating weight to one or more similarities; Paragraph 0031 for reference to the similarity system associating relative importance of certain objects based on user interaction; Paragraph 0032 for reference to the chunking system using the degrees of similarity to group items into chunks based on criteria; Paragraph 0033 for reference to the calendar user interface system utilizing information stored within the database as well as information determined by the similarity and chunking system to display different levels of time-based information relating the user computer activities and files] 
based at least in part on the rule, selecting the first calendar for display over the display period [see at least Paragraph 0072 for reference to the context-based calendar user interface being rendered on a computer display screen based on the discerned user context; Figure 12 and related text regarding item 1212 ‘Render Context-Based Calendar User Interface]
While Vronay discloses the limitations above, it does not disclose determining that the user interactions relate to a first calendar within a plurality of calendars or causing a display the first calendar of the plurality of calendars over the display period.
However, Hullot discloses the following:
determine that the user interactions relate to a first calendar within a plurality of calendars [see at least Paragraph 0028 for reference to the user interface indicating to the user that the toggle is activated when a tick or check mark appears next to the name of the calendar; Examiner notes toggle activation as ‘monitoring user interaction with at least one calendar’; Figures 1-3 and related text regarding the user interface which displays the ‘My Calendars’ tab and allows the user to select a first or second calendar in the form of ‘Home’ or ‘Work’ calendars]
cause a display the first calendar of the plurality of calendars over the display period [see at least Paragraph 0032 for reference to the user selecting a calendar of the most importance in the hierarchy of all calendars and only one calendar is selected at a time]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the configuration of multiple calendars of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008).

While the combination of Vronay and Hullot disclose the limitations above, they do not disclose based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time.
However, Senanayake discloses the following:
monitoring one or more user interactions with a first application and a second application over a monitored period of time [see at least Paragraph 0025 for reference to the illustrative interaction accelerator monitoring a current interaction context of the computing device; Paragraph 0031 for reference to the interactions being analyzed by an interaction monitoring module; Paragraph 0034 for reference to interactions being classified based on a particular software application, type of software application, or combination of software applications or modules that are involved in the interaction (e.g., an integrated email/calendar/contacts application vs. a web browser vs. a real-time text messaging application)] 
determining that the one or more user interactions relate [see at least Paragraph 0068 for reference to the system using a contextual model storing information relation to real-time interactions with the computing device by using short-term and long-term memory to organize past interactions according to their temporal proximity to the current interaction context; Paragraph 0083 for reference to the contextual model being accessed to determine previous interactions that may be relevant to the current interaction context and/or to determine previous interactions that may be appropriate or useful for predicting next interactions or next interaction pipelines]
based at least in part on the monitored one or more user interactions over the monitored period of time, generating a rule for display of the first calendar during a display period, wherein the display period is subsequent to the monitored period of time [see at least Paragraph 0051 for reference to based on previously executed sequences of interactions, probabilistic data, previously defined templates or rules, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rule generation of the display period of a calendar of Vronay to include the rule generation for the display period of applications of Senanayake. Doing so would provide the capabilities needed to fully appreciate the bigger picture of the person’s current experience and use that understanding to improve the human-device interface, as stated by Senanayake (Paragraph 0004).
Claim 9
While the combination of Vronay, Hullot, and Senanayake discloses the limitations above, regarding Claim 9, Vronay discloses the following:
the display period corresponds to the monitored time period [see at least Paragraph 0033 for reference the calendar user interface system utilizing information stored in calendar system database by system activity monitor as well 
Claim 11
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 11, Vronay discloses the following:  
the threshold is selected by a user [see at least Paragraph 0032 for reference to the chunking system using degrees of similarity or association determined by the similarity or association system for an arbitrarily large sets of objects or files or groups or “chunks” them into a specific number of sub-groups using a pre-defined criteria established by the user; Paragraph 0033 for reference to the calendar user interface system utilizing the information stored within the database as well as information determined by the chunking system and similarity system to display different levels of time-based information; Paragraph 0037 for reference to the overview calendar user interface distinguishing “busy” days from metadata stored in calendar system database for each day relating to a combination of calendar appointments and user’s level of computer activity (e.g., amount of keyboard typing compared to an average day, number of files viewed, number of communications, etc.)]  
Claim 14
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 14, Vronay discloses the following:  
the monitored time period is a continuous time period [see at least Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically]  
Claim 15
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 15, Vronay discloses the following:
the user interactions comprise two or more of: a user interaction with a search engine; a user interaction with a messaging application; a user interaction with a customer relationship management application; a user interaction with a line-of-business application; and a user interaction with a productivity application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages), files, or web items (i.e. web pages, streaming items, and applications)]  
Claim 17
Regarding Claim 17, Vronay discloses the following: 
A computer storage medium comprising computer- executable instructions that when executed by a processor perform a method of selectively displaying one or more calendars, the method comprising [see at least Paragraph 0073 for reference to the acts of the system using a CPU of electrical signals representing data bits which causes a resulting transformation or reduction of the electrical signal representation, and the maintenance of data bits at memory locations in a memory 
monitoring user interactions over a monitored time period [see at least Abstract for reference to the calendar-based interface system utilizing system-wide monitoring of the user; Paragraph 0023 for reference to the calendar-based interface system including a system activity monitor that monitors user activity on a user-operated computer; Paragraph 0026 for reference to Table 1A which lists information that may be obtained by the system activity monitor and stored in the calendar system database including ‘web items’ including ‘Applications’ use; Paragraph 0067 for reference to user activity on a user-operated computer being monitored automatically; Figure 12 and related text regarding item 1202 ‘Automatically monitor user activity’]
determining that a first portion of the user interactions relate to first calendar [see at least Paragraph 0069 for reference to the indication that a calendar-based user interface being accessed or opened; Figure 12 and related text regarding item 1206 ‘Access/Open calendar-based user interface’]
While Vronay discloses the limitations above, it does not disclose determining that the user interactions relate to a first calendar within a plurality of calendars; a second portion of the user interactions are related to the second calendar; based on a time period over which the first portion of the user interactions occurred, determining a first display period for the first calendar; based on a time period over which the second portion of the user interactions occurs, determining a second display period for the second calendar; concurrently displaying the first calendar and the second calendar; based on determining 
However, Hullot discloses the following:
determine that the user interactions relate to a first calendar within a plurality of calendars [see at least Paragraph 0028 for reference to the user interface indicating to the user that the toggle is activated when a tick or check mark appears next to the name of the calendar; Examiner notes toggle activation as ‘monitoring user interaction with at least one calendar’; Figures 1-3 and related text regarding the user interface which displays the ‘My Calendars’ tab and allows the user to select a first or second calendar in the form of ‘Home’ or ‘Work’ calendars]
determining that a second portion of the user interactions are related to a second calendar of the plurality of calendars [see at least Paragraph 0039 for reference to during work hours, a user easily being able to find meetings concerning a given project by selecting the work calendar]
based on a time period over which the first portion of the user interactions occurred, determining a first display period for the first calendar
based on a time period over which the second portion of the user interactions occurred, determining a second display period for the second calendar [see at least Paragraph 0039 for reference to during work hours, a user easily being able to find meetings concerning a given project by selecting the work calendar; Examiner notes the ‘work calendar’ as the ‘second calendar’]
concurrently displaying the first calendar and the second calendar [see at least Figure 3 for reference to the display of both the ‘Home’ and ‘Work’ calendars within the same display] 
based on determining that the first portion of the user interactions are related to the first calendar, displaying, for the first display period, events of the first calendar in a first format and events of the second calendar in a second format [see at least Paragraph 0039 for reference to the home calendar using the ‘Home’ calendar to find social detail such as soccer matches; Figure 3 for reference to the display of the ‘Home’ calendar as the primary calendar and the ‘Work’ calendar muted]
based on determining that the second portion of the user interactions are related to the second calendar, displaying, for the second display period, events of the second calendar in the first format and events of the first calendar in the second format [see at least Paragraph 0039 for reference to work hours, a user easily being able to find meetings concerning a given project by selecting the work calendar; Figure 3 for reference to the display of the ‘Work’ calendar as the primary calendar and the ‘Home’ calendar muted]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display of Vronay to include the concurrent calendar display of 

While the combination of Vronay and Hullot disclose the limitations above, they do not disclose based at least in part on a time period over which the first portion of the user interactions occurred, determining a first display period for the first calendar, wherein the display period is subsequent to the monitored period of time or based at least in part on a time period over which the second portion of the user interactions occurred, determining a second display period for the second calendar, wherein the display period is subsequent to the monitored period of time. 
However, Senanayake discloses the following:
monitoring one or more user interactions with a first application and a second application over a monitored period of time [see at least Paragraph 0025 for reference to the illustrative interaction accelerator monitoring a current interaction context of the computing device; Paragraph 0031 for reference to the interactions being analyzed by an interaction monitoring module; Paragraph 0034 for reference to interactions being classified based on a particular software application, type of software application, or combination of software applications or modules that are involved in the interaction (e.g., an integrated email/calendar/contacts application vs. a web browser vs. a real-time text messaging application)] 
determining that the one or more user interactions relate [see at least Paragraph 0068 for reference to the system using a contextual model storing information relation to real-time interactions with the computing device by using short-term and 
based at least in part on a time period over which the first portion of the user interactions occurred, determining a first display period, wherein the first display period is subsequent to the monitored period of time
based at least in part on a time period over which the first portion of the user interactions occurred, determining a second display period, wherein the display period is subsequent to the monitored period of time [see at least Paragraph 0047 for reference to the interaction accelerator’s ability to monitor interactions involving different software applications at the same time; Paragraph 0051 for reference to based on previously executed sequences of interactions, probabilistic data, previously defined templates or rules, etc., the system concluding that the user's probable next actions relate directly to content that was viewed very recently by the user on the computing device; Paragraph 0051 for reference to the system generating one or more of the following predicted interactions: (a) follow a hyperlink to a web address contained in a recently viewed document (e.g. email); (b) conduct a web search on a recently viewed phrase (or image); or (c) visit a Social media site to access information about a person whose name or address was recently viewed (e.g. the addressee or sender of an email); Paragraph 0058 for reference to illustrative interactive rules knowledge store including data that may be used by the interactive accelerator to monitor, learn, predict, speculatively execute, and/or present the predicted next interactions to the user; Paragraph 0091 for reference to the system being implemented using program optimization techniques so that the predicted next interaction pipeline can be presented to the user in a timely manner (e.g., while they are still relevant to the current interaction context); Paragraph 0107 for reference to the interaction applying information accumulated during speculative execution of the interactions to predict a subsequent interaction that involves generating a map or driving directions and 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rule generation of the display period of a calendar of Vronay to include the rule generation for the first and second display period of applications of Senanayake. Doing so would provide the capabilities needed to fully appreciate the bigger picture of the person’s current experience and use that understanding to improve the human-device interface, as stated by Senanayake (Paragraph 0004).

Claim 18
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 18, Vronay discloses the following:
the one or more user interactions comprise two or more of: a user interaction with a search engine; a user interaction with a messaging application; a user interaction with a customer relationship management application; a user interaction with a line-of-business application; and a user interaction with a productivity application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages), files, or web items (i.e. web pages, streaming items, and applications)]  
Claim 21
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 21, Vronay discloses the following:
the first portion of the user interactions are user interactions with a messaging application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages)] 
Claim 22
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 22, Vronay discloses the following:
the second portion of the user interactions are user interactions with a search engine [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including web items (i.e. web pages, streaming items, and applications)]  
Claim 23
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 23, Vronay discloses the following: 
determining that the second portion of the user interactions are related to the second calendar is based on at least one of a topic of a web search and content of webpages returned in the web search [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including web items (i.e. web pages, streaming items, and applications)]  

While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 24, Vronay discloses the following:  
the display period corresponds to the monitored time period [see at least Paragraph 0033 for reference the calendar user interface system utilizing information stored in calendar system database by system activity monitor as well as information determined by similarity and chunking system to display different levels of time-based information relating the user computer activities and files] 
Claim 25
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 25, Vronay discloses the following: 
the one or more user interactions include a web search, and wherein determining that the one or more user interactions relate to the first calendar within the plurality of calendars is based on at least one of a topic of the web search and content of webpages returned in the web search [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including web items (i.e. web pages, streaming items, and applications)] 
Claim 26
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 26, Vronay discloses the following:
the one or more user interactions include at least one of sending or receiving a message, and wherein determining that the one or more user interactions relate to the first calendar within the plurality of calendars is based on at least one of the recipient of the message and the content of the message [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages)]  
Claim 27
While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, regarding Claim 27, Vronay discloses the following:  
the second application is a messaging application [see at least Paragraph 0026 for reference to Table 1A representing an exemplary information that may be obtained by system activity monitor and stored in calendar system database including communications (i.e. emails, phone messages, instant messages)]   
While Vronay discloses the limitations above, it does not disclose the first application being a calendaring application.
However, Hullot discloses the following:
the first application is a calendaring application [see at least Paragraph 0041 for reference to the computer program executing the calendar display being complementary to Mail and Address Book computer applications; Paragraph 0042 for reference to the computer program being compliant with standards for calendaring applications such as iCal] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the application monitoring of Vronay to include the calendar application of Hullot. Doing so would provide a user interface that displays two or more calendars which allows a number of calendars per user, as stated by Hullot (Paragraph 0008).  

Claims 3, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronay (U.S 2003/0156138 A1) in view of Hullot (U.S 2004/0109025 A1) in view of Senanayake (US 2013/0311411 A1), as applied in claims 1, 8, and 17, in view of Bank (U.S 2013/0007662 A1).
Claim 3
While the combination of Vronay, Hullot, and Senanayake discloses the limitations above, they do not disclose the monitored period of time including one or more increments of time.
However, Bank discloses the following: 
the monitored period of time includes one or more increments of time, and wherein the one or more increments of time comprise at least one of: late-night hours on a weekday; evening hours on a weekday; daytime hours on a weekday; morning hours on a weekday; early morning hours on a weekday; late-night hours on a weekend day; evening hours on a weekend day; daytime hours on a weekend day; morning hours on a weekend day; and early morning hours on a weekend day [see at least Paragraphs 0045-0047 for reference to the prioritization method of present invention focusing on a particular timeframe or the timeframe available to the user and providing examples of windows such as morning traffic; Examiner notes provided time windows as examples of ‘morning hours on a weekday’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the increments of time of Bank. Doing so would assist the user in making a reasonable decision on which application to use, based on the time available, as stated by Bank (Paragraph 0040).

Claim 12
While the combination of Vronay, Hullot, and Senanayake discloses the limitations above, they do not disclose the monitored period of time including one or more increments of time.
However, Bank discloses the following: 
the monitored period of time includes one or more increments of time, and wherein the one or more increments of time comprise at least one of: late-night hours on a weekday; evening hours on a weekday; daytime hours on a weekday; morning hours on a weekday; early morning hours on a weekday; late-night hours on a weekend day; evening hours on a weekend day; daytime hours on a weekend day; morning hours on a weekend day; and early morning hours on a weekend day [see at least Paragraphs 0045-0047 for reference to the prioritization method of present invention focusing on a particular timeframe or the timeframe available to the user and providing examples of windows such as morning traffic; Examiner notes provided time windows as examples of ‘morning hours on a weekday’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the increments of time of Bank. Doing so would assist the user in making a reasonable decision on which application to use, based on the time available, as stated by Bank (Paragraph 0040).  


While the combination of Vronay, Hullot, and Senanayake discloses the limitations above, they do not disclose the monitored period of time including one or more increments of time.
However, Bank discloses the following: 
the monitored period of time includes one or more increments of time, and wherein the one or more increments of time comprise at least one of: late-night hours on a weekday; evening hours on a weekday; daytime hours on a weekday; morning hours on a weekday; early morning hours on a weekday; late-night hours on a weekend day; evening hours on a weekend day; daytime hours on a weekend day; morning hours on a weekend day; and early morning hours on a weekend day [see at least Paragraphs 0045-0047 for reference to the prioritization method of present invention focusing on a particular timeframe or the timeframe available to the user and providing examples of windows such as morning traffic; Examiner notes provided time windows as examples of ‘morning hours on a weekday’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the calendar display method of Vronay to include the increments of time of Bank. Doing so would assist the user in making a reasonable decision on which application to use, based on the time available, as stated by Bank (Paragraph 0040). 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vronay (U.S 2003/0156138 A1) in view of Hullot (U.S 2004/0109025 A1) in view of Senanayake (US 2013/0311411 A1), as applied in claim 1, in view of Honda (U.S 2016/0216847 A1).

While the combination of Vronay, Hullot, and Senanayake disclose the limitations above, they do not disclose upon the cessation of the display period, the display of the first calendar and causing the display of the second calendar. 
However, Honda discloses the following:
upon the cessation of the display period, ceasing the display of the first calendar and causing the display of the second calendar [see at least Abstract for reference to the computer being configured to switch the display of the first calendar screen to the second calendar screen; Paragraph 0018 for reference to Figure 1 and the display screen item 403 of FIG. 4 and related text regarding the computers that are under the screen control apparatus that can switch and display a vertical calendar screen and a lattice calendar screen] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display period of Vronay to include the ceasing of display of a first calendar and causing the display of a second calendar of Honda. Doing so would avoid the drop in user convenience that is present with conventional techniques that increase the number of user operations that have to be performed until the information of a specified date desired by the user is displayed, as stated by Honda (Paragraph 0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE

Apokatanidis et al.
ADAPTIVE USER INTERFACE


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683